Title: To George Washington from Brigadier General John Paterson, 4 December 1777
From: Paterson, John
To: Washington, George



Sir
Camp [Whitemarsh, Pa.] 4th Decembr 1777

The bad State of our Army at present, destitute of Clothing and many other Necessaries the Necessity of its being reunited this Winter that we may be superior to Mr How in the Spring induces me to give my Opinion in favour of going to Winter Quarters. The Attack on Philadelphia, from the best Knowledge I can obtain of the Strength of their Works I must think wou’d fail, the Consequences of which would be a universal Discouragement to the Country and Army, I find my Brigade falling Sick very fast, and am informed that others nigh me are equally unfortunate, should therefor think it adviseable to retire to some convenient Place for the Winter, and recruit the Army as much as possible, that we may at an early Day in Spring take the Field & give Genl How the so much desired Defeat. I am your Excellences most humble Servant

Jno. Paterson

